PER CURIAM.
We sua sponte redesignate this petition for writ of certiorari as an appeal from an order entered after final judgment pursuant to rule 9.140(b)(1)(C), Florida Rules of Appellate Procedure (1996). We affirm the trial court’s denial of appellant’s motion to waive a condition of probation without prejudice to the appellant’s right to seek any other appropriate relief in the trial court against the Department of Corrections should the department take any action not authorized by law or appellant’s order of probation.
Affirmed.
DELL, POLEN and SHAHOOD, JJ., concur.